                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


DAVID JACKSON,

                             Petitioner,

v.                                                  CIVIL ACTION NO. 5:16-cv-05684
                                                    (Criminal No. 5:09-cr-00014)

UNITED STATES OF AMERICA,

                             Respondent.



                           MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Petitioner’s June 23, 2016 Emergency Motion to Correct

Sentence, Pursuant to 28 U.S.C § 2255 (Document 86), brought on the grounds, inter alia, that

his sentence is improper in view of Johnson v. United States, 135 S. Ct. 2251 (2015).

       By Standing Order (Document 87) entered on June 27, 2016, this action was referred to

the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

On May 17, 2018, Magistrate Judge Aboulhosn entered his Proposed Findings and

Recommendation (PF&R) (Document 103) recommending that the Section 2255 motion be

denied. On May 18, 2018, the Petitioner filed Movant’s Objections to the Proposed Findings

and Recommendations (Document 104) through his counsel, David R. Bungard, Assistant

Federal Public Defender.
                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On January 11, 2010, the Petitioner, David Jackson, pled guilty to one count of

Distribution of a Quantity of Cocaine Base in violation of 21 U.S.C. §8419(a)(1). On June 3,

2010, he was sentenced as a career offender under § 4B1.1 of the United States Sentencing

Guidelines based on a prior conviction for aggravated assault, which the Court considered to be a

“crime of violence” and a conviction for conspiracy to distribute cocaine base, classified as a

controlled substance offense. On June 17, 2010, the Petitioner filed a notice of appeal to the

Fourth Circuit, which affirmed the conviction and sentence on June 20, 2011. On June 26, 2015,

the Supreme Court issued its decision in Johnson v. United States, 135 S.Ct. 2551 (2016), which

prompted Mr. Jackson, through counsel, to file an emergency Section 2255 motion to have his

2010 sentence corrected.


                                 STANDARD OF REVIEW

       This Court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1)(C). However, the Court is not required to review, under a de novo or any other

standard, the factual or legal conclusions of the magistrate judge as to those portions of the

findings or recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, this Court need not conduct a de novo review when a party “makes

general and conclusory objections that do not direct the Court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir.1982).



                                               2
                                           DISCUSSION

          In the PF&R, Magistrate Judge Aboulhosn reasoned that the Petitioner’s reliance on

Johnson v. United States, 135 S.Ct. 2551 (2015), for relief under U.S.S.G § 4B1.2(a)(2) of the

sentencing guidelines is misplaced, because of the Supreme Court’s holding in Beckles v. United

States, 137 S.Ct. 886 (2017). In Johnson, the Supreme Court ruled that the residual clause of the

Armed Career Criminal Act, defining violent felonies to include a crime that “otherwise involves

conduct that presents a serious potential risk of physical injury to another,” is unconstitutionally

vague. Johnson v. United States, 135 S.Ct. 2551, 2555-57 (2015). In Beckles, the Supreme

Court held that the residual clause in U.S.S.G. § 4b1.2(a) was not unconstitutionally vague

because the Guidelines do not fix the permissible range of sentences, rather, they “merely guide

the exercise of the court’s discretion in choosing an appropriate sentence within the statutory

range.”     Id. at 892.   With guidance from the Beckles Court, Magistrate Judge Aboulhosn

concluded that the Petitioner’s argument that the holding in Johnson extends to the “residual

clause” in the career offender section of the Guidelines lacked merit.

          The Petitioner makes two objections that he wishes to preserve for appellate review, both

of which the Court overrules. Petitioner’s first objection is to an alleged implication embedded

in the PF&R that the Petitioner bears the burden of showing that this Court utilized the residual

clause of U.S.S.G § 4B1.2(a)(2) in determining he was a career offender. The Court notes the

objection and preserves it for appellate review, but as the movant concedes, the substance of this

objection is immaterial and does not impact the recommendations proposed in the PF&R.

          The Petitioner’s second objection is to the recommendation that his § 2255 petition be

dismissed because it was filed untimely.        Although the United States argues the issue of


                                                  3
timeliness in response to the Petition, the Magistrate Judge does not recommend that the Court

dismiss the Petitioner’s claim as untimely in the PF&R. Rather, the recommendation is that the

Court deny the Petitioner’s motion on the merits. Therefore, the Court finds that there is no need

to address the substance of this objection, but again, it is preserved for appellate review.


                                          CONCLUSION

       WHEREFORE, after thorough review and careful consideration, the Court ORDERS

that the Movant’s Objection to Proposed Findings and Recommendation (Document 104) be

OVERRULED and that the Magistrate Judge’s Proposed Findings and Recommendation

(Document 103) be ADOPTED. The Court further ORDERS that the Petitioner’s Emergency

Motion to Correct Sentence Under 28 U.S.C. § 2255 (Document 86) be DENIED and that this

matter be dismissed and stricken from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, to counsel of record and to any unrepresented party.



                                               ENTER: November 28, 2018




                                                  4
